t c summary opinion united_states tax_court william r and deborah l cramer petitioners v commissioner of internal revenue respondent frank e and gail l dunda petitioners v commissioner of internal revenue respondent docket nos 2341-02s 2644-02s filed date frank eb and gail l dunda pro sese william r and deborah l cramer pro sese brin k huss for respondent wolfe special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petitions were filed the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority unless - - otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in the federal_income_tax of frank e and gail l dunda and a deficiency of dollar_figure in the federal_income_tax of william r and deborah l cramer the issue for decision is which couple is entitled to dependency_exemption deductions for for two children of petitioner frank e dunda dunda and petitioner deborah l cramer cramer formerly deborah l dunda during their former marriage some of the facts in each case have been stipulated and are so found when dunda and his wife filed their petition and their amended petition they resided in glendale arizona when cramer and her husband filed their petition and their amended petition they resided in peoria arizona the court consolidated these cases for purposes of trial briefing and opinion because they involve common questions of fact and law arising from the separation and divorce of petitioners dunda and cramer dunda and cramer divorced on date pursuant to the decree of dissolution of marriage divorce decree issued by the superior court of the state of arizona in and for the county of maricopa divorce court the divorce decree incorporated the provisions of the shared custody agreement custody agreement executed by cramer on date and by dunda on date pursuant to the divorce decree dunda and cramer share custody of their children melissa j dunda born on date charles e dunda born on date charles and daniel f dunda born on date daniel the divorce decree designates cramer’s home as the children’s primary residence and orders dunda to pay cramer dollar_figure per month in child_support paragraph of the divorce decree states that father shall be entitled to claim the three children as dependents for income_tax purposes dunda and his attorney appeared before the divorce court but neither dunda nor his attorney signed the divorce decree neither cramer nor her attorney appeared before the divorce court but they both signed the divorce decree on the last page to indicate their approval as to form and content subsegquently the divorce court issued an order filed date decreasing dunda’s child_support obligation to dollar_figure per month child_support order paragraph t of the child_support order stated the obligor has a child_support obligation of at least dollar_figure per year if obligor has paid at least that amount in full during the calendar_year and all support due for the calendar_year as well as any court ordered arrearage payments due for the calendar_year by december or if by order of assignment by january of the following year the federal tax exemption for minor children is allocated as follows as previously ordered obligee shall execute the necessary internal_revenue_service forms to transfer the exemption s consistent with this order the order was effective date charles and daniel lived with cramer for most of on their joint federal_income_tax return the dundas’ return dunda and his wife claimed dependency_exemption deductions for both charles and daniel the dundas attached a copy of the last page of the divorce decree to their tax_return for but they failed to attach to that tax_return a copy of irs form_8332 release of claim to exemption for child of divorced or separated parents on their joint federal_income_tax return the cramers’ return cramer and her husband also claimed dependency_exemption deductions for charles and daniel dunda and his wife and cramer and her husband each received a notice_of_deficiency the notices disallowed the deductions for the dependency_exemptions claimed for charles and daniel generally sec_151 allows a taxpayer to deduct an exemption_amount for each child of the taxpayer who is a dependent as defined in sec_152 under sec_152 the term dependent means certain individuals over half of whose support was received from the taxpayer during the calendar_year for which such individuals are claimed as dependents eligible individuals who may be claimed as dependents include among others the sons and daughters of the taxpayer sec_152 special rules establish which parent may claim a minor child as a - - dependent where the parents are divorced or separated see sec_152 e generally if a child’s parents are divorced the child is in the custody of one or both for the year and the parents provide over half of the child’s support the custodial_parent the parent with custody for the greatest portion of the year is treated as having provided over half of the child’s support for the year and that parent may deduct the exemption_amount with respect to such child for the year sec_152 the applicable regulations provide that in the event of so-called ‘split’ custody ‘custody’ will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs the noncustodial_parent however may claim the child as a dependent if the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year sec_152 the declaration required under sec_152 e must be made either on a completed form_8332 or ona statement conforming to the substance of form_8332 see sec_1_152-4t a q a-3 temporary income_tax regs fed reg date for a noncustodial_parent to satisfy the written declaration requirement of sec_152 the custodial_parent is required to provide the following on form_8332 or a statement conforming to the substance of form the names of the children with respect to whom the exemptions are released the years for which the claims to exemptions are released to the noncustodial_parent the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and social_security_number of the parent claiming the exemption 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir satisfying the signature requirement is critical to the successful release of the dependency_exemption within the meaning of sec_152 id see horn v commissioner tcmemo_2002_290 neal v commissioner tcmemo_1999_97 in addition the signature of the custodial_parent must confirm the custodial parent’s intention to release the dependency_exemption to the noncustodial ' temporary regulations are entitled to the same weight as final regulations peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 - parent and signify her agreement not to claim the dependency_exemption herself miller v commissioner supra pincite emphasis added because charles and daniel lived with cramer for the majority of the year cramer is the custodial_parent accordingly cramer is entitled to claim the children as dependents unless she expressly releases the dependency_exemptions to dunda the noncustodial_parent dunda contends that although cramer did not execute a form_8332 cramer’s signature on the divorce decree attached to the dundas’ return satisfies the requirements of a statement conforming to the substance of form_8332 we disagree dunda’s attaching a copy of the divorce decree to his tax_return does not satisfy the requirements of sec_152 and does not conform to the substance of form_8332 see miller v commissioner supra pincite see also loffer v commissioner tcmemo_2002_298 holding that attaching a copy of the divorce decree which included a signature of the custodial_parent but no specification of the child claimed as a dependent or of the year did not conform to the substance of form cramer’s signature on the last page of the divorce decree executed by her several weeks prior to the court hearing in that matter in does not indicate cramer’s intent to release the dependency_exemptions for on a tax_return prepared more than years later at trial dunda not only stated that he did not --- - attach a completed form_8332 to his tax_return but he also testified that he believed cramer would have refused to sign a form_8332 cramer’s direct testimony that she wouldn’t have signed confirmed that she had no intention of releasing the dependency_exemptions for the cramers’ return on which cramer claimed the dependency_exemptions for charles and daniel for further confirms that she did not intend to release the dependency_exemptions for that year moreover the last page of the divorce decree fails to specify the names of the children for which the exemption claims would be released the year for which the exemption claims would be released and cramer’s social_security_number see miller v commissioner supra pincite see also loffer v commissioner supra horn v commissioner supra holding that a handwritten note did not conform to the substance of form_8332 in part because the note failed to identify the specific years to which it was meant to apply white v commissioner tcmemo_1996_ holding that a letter purporting to release the dependency_exemptions and signed by the custodial_parent taxpayer did not cramer contends that pursuant to the child_support order dunda is not entitled to the exemption deductions because dunda allegedly was in arrears on his child_support payments we do not address the question whether dunda was precluded from claiming the dependency_exemptions because his child_support payments were in arrears cramer’s testimony regardless of the validity of her contention clearly indicates that she had no intention of releasing the dependency_exemptions to dunda in --- - conform to the substance of form_8332 in part because it failed to include the years for which the exemption claims would be released and the social_security numbers of either parent cafarelli v commissioner tcmemo_1994_265 holding that the form_8332 was not an effective release of the custodial parent’s dependency_exemption in part because the noncustodial_parent did not specify the year for which the exemption claims would be released the copy of the last page of the divorce decree that the dundas attached to their return plainly is not an effective release of cramer’s claim to dependency_exemption deductions for dunda contends that he relied on a publication provided by the internal_revenue_service indicating that form_8332 was unnecessary and that the copy of the divorce decree granting him the right to claim the dependency_exemption deductions was sufficient well-established precedent however states that taxpayers rely on such publications at their peril miller v commissioner supra pincite administrative guidance contained in irs publications is not binding on the government nor can it change the plain meaning of the tax statutes id citing 620_f2d_153 7th cir affg tcmemo_1978_426 330_f2d_91 9th cir affg t c memo the authoritative - sources of federal tax law are the statutes regulations and judicial decisions they do not include informal irs publications see zimmerman v commissioner 71_tc_367 affd 614_f2d_1294 2d cir accordingly dunda may not rely on the irs publication he reviewed as the reason he failed to attach to his return a properly completed and signed form_8332 or a statement conforming to the substance of form_8332 because dunda did not satisfy the requirements of sec_152 he and his wife are not entitled to claim the dependency_exemption deductions with respect to charles and daniel for because cramer is the custodial_parent and cramer did not expressly release the dependency_exemptions with respect to charles and daniel for cramer and her husband are entitled to deduct the dependency_exemptions for charles and daniel for reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioners in docket no 2341-02s decision will be entered for respondent in docket no
